                                                                          ; tl ···,{.                I

                                                                          J / ~- ,, "•---            !


                                                                     i'   l             ,~(. ' ,. <                           ·,, ' 1                I      '       .
                                                                     ! I l    . tI   ,, i'..
                                                                                          __, '-..       .A'   ;'· ·, 'I.. /l , .'(' f'~-   ,
                                                                                                                                                \\   .',
                                                                                                                                                             I
                                                                                                                                                           , ! .,
                                                                                                                                                                     ~. .   Fll ;-D •
                                                                     !
                                                                          ! )()(_- ·:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
GREGOR L. GIBSON,
                                   Plaintiff,                                   19          CIVIL 5710 (DCF)

                 -v-                                                                         JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 11, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       December 12, 2019

                                                                          RUBY J. KRAJICK

                                                                                     Clerk of Court
                                                               BY:

                                                                                     Deputy Cler
